Barnard, Justice.
This is an action to recover of the defendants $31,000 and interest, damages sustained by the plaintiff by reason of the frauds of Schuyler, the defendants’ agent, for which frauds Judge Ingraham, at special term, decided that the defendants were to a certain extent liable.
The defendants put in an answer, which they now move to amend by adding the statute of limitations. To this the plaintiff objects that a foreign corporation cannot avail itself of the statute of limitations; that even if they could, the statute did not run, because of the injunction granted in the omnibus suit, and that the courts have uniformly refused to allow an amendment in order to plead the statute—the defence not being a favored one, but one which, if the party let slip, he will not be relieved.
*456The defendants contend that no distinction should be made as to defences authorized by law, and that amendments for the purpose of setting up usury and the statute of limitations should be allowed as much as defences regarded as meritorious, and that the defendants were not a foreign corporation.
Motion denied with costs.